DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, following features must be shown or the feature(s) canceled from the claim(s):
In claims 15 and 25, the “inner ring…connected to the outer top ring by a plurality of bridle lines” Specifically, the implication of the recitation is that there is a direct connection via bridle lines between the inner ring and the outer top ring, which is not shown in the drawings. Instead, Figure 4a shows, e.g., an inner ring indirectly connected to the outer top ring via a series of bridles lines and net pens.
In claims 20 and 30, “wherein each mooring line from the plurality of mooring lines is attached to a different circumferential location on the outer top ring”. Specifically, Figure 4a appears to show the plurality mooring lines 25 attached to the outer submerged weight ring 17, as opposed to an “outer top ring”, while Figure 4b appears to show only a single unnumbered mooring line attached to what appears to be the unnumbered outer surface float ring.
In claims 24 and 34, “spoke lines extending from one side of the outer top ring to another side of the outer top ring.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM AND METHOD FOR MOORING A LAGOON ARRAY WITHIN A RING.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“outer top ring” or “top ring” in at least claim 15
“outer bottom ring” or “bottom ring” in at least claim 15
“inner ring” in at least claim 15
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-34 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an outer weighted ring being suspended from an outer floating ring, does not reasonably provide enablement for outer top and bottom rings that are not floating, submerged, or otherwise associated with water. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In other words, there is no disclosure for a suspension system for the outer bottom ring that does not require the outer top ring to be floating on the surface of a body of water and the outer bottom ring submerged in the water and suspended therefrom. However, claim 15 is not so limited, in that claim 15 necessarily encompasses embodiments of the invention that do not require a floating ring, a submerged ring, or any other association with a body of water. Therefore claim 15 is not enabled for the full scope of the claim. Claim 25 is likewise rejected, and dependent claims 16-24 and 26-34 fail to cure the deficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647